Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17, as filed 03/24/2021, are examined herein. 

Objection to Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
page 2 line 18 “the bit [sic] for a power supplied…” 
page 4 line 4-6 “power transfer … are performed.”
page 4 lines 9-10 “considered has been …”

Claim Objections
The claims are objected to because of the following informalities:
Where a list of limitations is introduced,  the Applicant is asked to use a colon. For example, Claim 1. “A bid management apparatus … comprising:” 
Claims 1, 9, and 17: “the bit for a power supplied from each of energy sources”. It appears that Applicant intends to claim “a bid for power supplied by two or more energy sources”. 
In multiple locations, (e.g. claim 1 lines 2-3) the claims include the limitation “generating a power or storing a power to the power grid…” Power is measured in units, therefore it is expected to be “generating power” rather than “generating a power”. 
In multiple locations, (e.g. claim 1 line 10) the claims include the limitation “based on the prediction value added the margin.” The word “to” appears to be missing. 
Claims 2 -7: “the correcting the prediction value”. The word “of” appears to be missing.
Claim 4  and claim 10: the words “of” and “value” appear to be missing. “the correcting of the prediction value including making the margin value to be added to the prediction value of the first battery larger than the margin value to be added to the prediction value of the second battery.”
Claim 4 and claim 10:  “a difference information” 

Claim Rejections - 35 USC § 101
Claim(s) 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a “system to use battery prediction data to determine if a power purchase bid will be made”. 
Claim 1 is directed to the abstract idea of “determining if a power purchase bid will be made” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Alternatively, the abstract idea can be classified under mathematical concepts. Claim 1  recites “calculating a prediction value of an amount of a power suppliable to the power grid by each of the energy sources in connection with the power grid at a predetermined point in time in future at which a power transaction is performed; adding a margin to the prediction value to correct the prediction value; and determining, based on the prediction value added the margin, whether or not the bid for the power supplied from each of the energy sources in connection with the power grid at the predetermined point in time is able to be made in the power transaction market.” Claims 9 and 17 recite a system and a method for the same abstract idea. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a microprocessor and a memory connected to the microprocessor”  represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement)  the acts of determining if a power purchase bid will be made.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of determining if a power purchase bid will be made using computer technology (e.g. a computing system).Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
The dependent claims recite additional elements such as (claim 4) detecting and storing energy supply data.  These additional elements of the claim represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of determining if a power purchase bid will be made.
Dependent claims 2-8 and 10-16 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
Hence,  the claims are not patent eligible. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Unclear Scope
Claims 1-7, 9-15, and 17 refer to “a margin”. The term “margin” can have two meanings with respect to bid management for batteries. “Margin” could refer to a margin of error, for example a customer is predicted purchase 250 +/- 20 KWH of electricity. “Margin” could also refer to an amount of profit (the difference between sales and expenses). Pages 2 lines 17-26 of the specification recite “Another aspect of the present invention is a bid management method managing [sic] a bid to a power transaction market, the bit [sic] for a power supplied from each of energy sources capable of generating a power or storing a power to a power grid. The bid management method includes: calculating a prediction value of an amount of a power suppliable to the power grid by each of the energy sources in connection with the power grid at a predetermined point in time in future at which a power transaction is performed; adding a margin to the prediction value to correct the prediction value; and determining, based on the prediction value added the margin, whether or not the bid for the power supplied from each of the energy sources in connection with the power grid at the predetermined point in time is able to be made in the power transaction market.“ Based on a reading of the specification, the instant limitation could refer to either “margin of error” or “profit margin”. For example, the cited paragraph teaches a bid decision based on the “prediction value added [sic] the margin.” This could suggest a bid decision based on profit margin. Alternatively, “adding a margin to the prediction value to correct the prediction value” suggests that the “margin” is a margin of error. The specification does not clarify this uncertainty. Examiner notes that for the purpose of examination, the broadest reasonable interpretation of “margin” includes “margin of error”. 
Claims 1-17 further recite the term “prediction value”. A prediction value could be an amount of energy (KWH); a probability that the energy source is available at a specific time in the future; or a price for the energy, e.g. a predicted purchase value.  The specification does not fully clarify the meaning. Based on page 11 lines 2-9, the broadest reasonable interpretation for the purpose of examination of the term “prediction value” is determined to be an amount of electricity, for example measured in KWH. 
Claims 3 and 11 recite “the correcting the prediction value including increasing the margin to be added to the prediction value as a duration from a present point in time to the predetermined point in time is longer.” Because of syntax, it is not clear how the limitation “is longer” is related to the duration. The specification does not clarify. For the purpose of examination, the broadest reasonable interpretation of the instant limitation is determined to include “ correcting the prediction value including increasing the margin to be added to the prediction value for future data.”
 Applicant is referred to In re Zletz,13 USPQ2d 1320 (Fed. Cir. 1989) "An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed…"  

Means Plus Function
Claim 1 recites the following mean-plus-functions limitations: a prediction-value calculation unit; a prediction-value correction unit; and a bid determination unit. Claim 12 recites a power-amount detection unit and an achievement storage unit. 
The noted above claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. These limitations are illustrated in FIG. 2. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 7, 9, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160196621 (Tokunaga).

Regarding claims 1 and 17, Tokunaga teaches a bid management apparatus managing a bid to a power transaction market, the bit [sic] for a power supplied from each of energy sources capable of generating a power or storing a power to a power grid, 
the bid management apparatus comprising a microprocessor and a memory connected to the microprocessor, wherein the microprocessor is configured to perform: (FIG. 1 #11 - #15; [0027] “processor … built-in memory”)
calculating a prediction value of an amount of a power suppliable to the power grid by each of the energy sources in connection with the power grid at a predetermined point in time in future at which a power transaction is performed; (FIG. 1 #11 - #13; [0009] “estimate power to be consumed”; [0086] “estimated value of the stored energy”)
adding a margin to the prediction value to correct the prediction value; and ([0050-0053] “first estimator … second estimator”)
determining, based on the prediction value added the margin, whether or not the bid for the power supplied from each of the energy sources in connection with the power grid at the predetermined point in time is able to be made in the power transaction market. (FIG. 1 #15 “determiner”; [0053] “determines a point of time for selecting one of the first state and the second state so as to maximize the profit in the interested period”)

Regarding claims 7 and 15, Tokunaga teaches the bid management apparatus according to claim 1, and Tokunaga further teaches:
wherein the microprocessor is configured to further perform the correcting the prediction value including predicting a status of an external circumstance at the predetermined point in time to vary, based on the status of the external circumstance, an absolute value of the margin added to the prediction value. ([0052] “estimating … with regard to the interested period … time, …the weather, the temperature”)

Regarding claim 9, Tokunaga teaches a bid management apparatus managing a bid to a power transaction market, the bit [sic] for a power supplied from each of energy sources capable of generating a power or storing a power to a power grid, the bid management apparatus comprising 
a microprocessor and a memory connected to the microprocessor, wherein the microprocessor is configured to function as: (FIG. 1 #11 - #15; [0027] “processor … built-in memory”)
a prediction-value calculation unit configured to calculate a prediction value of an amount of a power suppliable to the power grid by each of the energy sources in connection with the power grid at a predetermined point in time in future at which a power transaction is performed;  (FIG. 1 #11 - #13 estimator, calculator, determiner; [0009] “estimate power to be consumed”; [0086] “estimated value of the stored energy”)
a prediction-value correction unit configured to add a margin to the prediction value calculated by the prediction-value calculation unit to correct the prediction value; and (FIG. 1 ##13, #15 calculator, determiner; [0009] “estimate power to be consumed”; [0086] “estimated value of the stored energy”, [0050-0053] “first estimator … second estimator)
a bid determination unit configured to determine, based on the prediction value corrected by the prediction-value correction unit, whether or not the bid for the power supplied from each of the energy sources in connection with the power grid at the predetermined point in time is able to be made in the power transaction market. (FIG. 1 #15 “determiner”; [0053] “determines a point of time for selecting one of the first state and the second state so as to maximize the profit in the interested period”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4-6, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160196621 (Tokunaga) in view of US 20120249068 (Ishida).

Regarding claims 2 and 10, Tokunaga teaches the bid management apparatus according to claim 1, and Tokunaga further teaches:
wherein the energy sources include a first battery provided to a movable object and a second battery provided to a non-movable object, and the microprocessor is configured to perform: ([0030] “electric vehicle”; [0032] “a commercial building”)
Tokunaga does not explicitly teach, but Ishida does teach:
the correcting the prediction value including making the margin to be added to the prediction value of the first battery larger than the margin to be added to the prediction value of the second battery. ([0038] position information and state of charge)
Further, it would have been obvious, as of the effective filing date of the instant application, to combine the power estimation and adjustment system of Tokunaga with the prediction value correction of Ishida, because Ishida explicitly teaches [0004-0007] the motivation of using data to determine or predict the interactions of electric vehicles with the grid. See MPEP 2143.I.G.

Regarding claims 4 and 12, Tokunaga in view of Ishida teaches the bid management apparatus according to claims 2 and 10, and Tokunaga further teaches: 
wherein the microprocessor is configured to further perform: detecting an amount of the power supplied from each of the energy sources to the power grid; and ([0039) measurement device … measuring respective power … the main circuit and the branch circuits.)
storing an achievement information in the memory, the achievement information including a difference information regarding a difference between the prediction value of the amount of the power suppliable from each of the energy sources to the power grid at the predetermined point in time and a detection value of the amount of the power at the predetermined point in time, wherein the correcting the prediction value including correcting the margin to be added to the prediction value, based on the achievement information stored by the memory. ([0051] “power adjustment estimator … with regard to the interested period”)

Regarding claims 5 and 13, Tokunaga in view of Ishida teaches the bid management apparatus according to claims 4 and 12, and Tokunaga further teaches:
wherein the microprocessor is configured to further perform the correcting the prediction value including increasing the margin to be added to the prediction as the difference indicated by the difference information included in the achievement information stored in the memory is larger. (FIG. 1 and [0051-0053] “power adjustment estimator … with regard to the interested period”)

Regarding claim 6 and 14, Tokunaga in view of Ishida teaches the bid management apparatus according to claims 4 and 12, and Tokunaga further teaches: 
wherein the microprocessor is configured to perform the correcting the prediction value including setting a first margin added to the prediction value of the first battery and a second margin added to the prediction value of the second battery so that a value of sum of the first margin and the second margin is equal to or more than the difference indicated by the difference information included in the achievement information.  ([0051-0053] “power adjustment estimator … with regard to the interested period”)

Claim(s) 3, 8, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160196621 (Tokunaga) in view of US 20190319477 (Manikfan).

Regarding claims 3 and 11, Tokunaga teaches the bid management apparatus according to claim 1. Tokunaga does not explicitly teach, but Manikfan does teach:
wherein the microprocessor is configured to perform: the correcting the prediction value including increasing the margin to be added to the prediction value as a duration from a present point in time to the predetermined point in time is longer. ([0026], [0046] teaching degradation of battery performance over time.)
Further, it would have been obvious, as of the effective filing date of the instant application, to combine the power estimation and adjustment system of Tokunaga with the energy storage controller of Manikfan because Manikfan teaches [0004] the motivation of determining a control error for a battery. See MPEP 2143.I.G.

Regarding claims 8 and 16, Tokunaga teaches the bid management apparatus according to claims 1 and 9. 
Tokunaga teaches [0030] the use of an electric vehicle as a power storage apparatus, and the estimation of future power information, but does not explicitly teach remaining storage capacity. Tokunaga does not explicitly teach, but Manikfan does teach:
wherein the microprocessor is configured to further perform the calculating the prediction value including calculating, when each of the energy sources is an on-vehicle battery, the prediction value of the amount of the power suppliable from each of the energy sources to the power grid at the predetermined point in time based on values obtained by subtracting a predetermined capacity from a remaining storage capacity of each of the energy sources. ([0026], [0046] teaching degradation of battery performance over time.)




Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120095608 (Murakami) demand prediction. [0007] “This apparatus predicts the demand of electric power every hour in a certain period in the future on the basis of climate information. For example, a regression model is used as a prediction model. The input data includes the latest history of demand available at that moment. In addition, this apparatus constantly corrects prediction values in real time using the most recent climate data in order to improve the accuracy of the prediction.”
US 20120249068 (Ishida) Power Grid Control System  … Information Distribution Apparatus. FIG. 2 #201 EV user information analyzer. #202 power contract server
US 20140200723 (Roy) method for energy distribution. [0022] “The error signals indicate a difference between a predicted or planned power values and actual values of the load or power generation of the renewable resources…” [0029]  “prediction uncertainties and errors, modeling inaccuracies, and temporal variations in load profiles”
US 20140252855 (Tohru) microgrid
US 20170350944 (Pajovic) estimate charge state of a vehicle battery [0060] 
US 20180186246 (Kudo) [same applicant]
US 20180345807 (Cun) [same applicant] FIG. 10 predict power remaining in battery when vehicle arrives. [0061] “the station 118 may make predictions on how much power is stored in the units 402A, 402B, 402C and 402D and how much power should be drawn from other sources, including the power grid 202, to charge the vehicle 102.” degraded battery state calculations.
US 20190308509 (Herman) [0032] predictive risk map, weather and power loss
US 20190319477 (Manikfan) [0027] Generating battery models with real time computation is required to model the battery and required to predict failures that pose a safety risk and prevent failures if and when predicted. (various types of battery failure)
US 20200376977 (Lee) battery exchange system and controlling method
US 20200127598 (Chang) power generation prediction system. [0053] “During the training procedure, the second neural network 12 receives multiple batches of training amount prediction data, and generate multiple batches of training power generation prediction data (comprising training power generation prediction values, maximum training power generation prediction values and minimum training power generation prediction values), the weighting values of the second neural network 12 are adjusted and trained, so as to make the cost function is minimum (i.e. making hit probability maximize and the bound difference minimize).”
US 20210004035 (Yang) “predicted battery degradation due to charging and discharging of the battery as determined using a battery degradation cost model.”
D. Wu, D. Aliprantis, and L. Ying, “Load scheduling and dispatch for aggregators of plug-in electric vehicles,” Smart Grid, IEEE Transactions on, vol. 3, 2012. 
L. Yang, J. Zhang, and H. Poor, “Risk-aware day-ahead scheduling and real-time dispatch for electric vehicle charging,” Smart Grid, IEEE Transactions on, vol. 5, 2014.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692

/CLAIRE A RUTISER/Examiner, Art Unit 3692